
	
		II
		110th CONGRESS
		2d Session
		S. 2791
		IN THE SENATE OF THE UNITED STATES
		
			April 1 (legislative
			 day, March 13), 2008
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To address the foreclosure crisis and to revitalize
		  neighborhoods, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting America's Homeowners
			 Act of 2008.
		2.Discharge of
			 indebtedness on principal residence excluded from gross income
			 extensionSubparagraph (E) of
			 section 108(a)(1) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2010 and inserting January 1,
			 2011.
		3.Temporary
			 moratorium of prepayment penalties for all mortgage products
			(a)In
			 generalNotwithstanding any other provision of law, beginning on
			 the date of enactment of this Act and ending on December 31, 2009, the terms of
			 any home mortgage loan that require that a consumer must pay a prepayment
			 penalty for paying all or part of the outstanding principal on such loan before
			 the date on which the principal is due under the terms of the loan agreement
			 shall not be valid.
			(b)DefinitionsIn
			 this section, the following definitions shall apply:
				(1)Consumer;
			 creditThe terms consumer and
			 credit have the same meaning as in section 103 of the Truth in
			 Lending Act (15 U.S.C. 1602).
				(2)Home mortgage
			 loanThe term home mortgage loan means any consumer
			 credit transaction in which a security interest, including any such interest
			 arising by operation of law, is or will be retained or acquired in any real
			 property located within the United States which is or, upon the completion of
			 the transaction, will be used as the principle residence of the
			 consumer.
				4.Assistance for
			 mortgage foreclosure counseling
			(a)Expeditious
			 distribution of funds already providedUpon certification by the Neighborhood
			 Reinvestment Corporation under paragraph (4) under the second undesignated
			 paragraph (beginning with the phrase For an additional amount)
			 under the heading Neighborhood Reinvestment Corporation—Payment to the
			 Neighborhood Reinvestment Corporation of Public Law 110–161 that
			 Housing and Urban Development or Neighborhood Reinvestment Corporation-approved
			 counseling intermediaries and State Housing Finance Agencies have the need for
			 additional portions of the $180,000,000 provided therein for mortgage
			 foreclosure mitigation activities in States and areas with high rates of
			 mortgage foreclosures, defaults, or related activities beyond the initial
			 awards, and the expertise to use such funds effectively, the Neighborhood
			 Reinvestment Corporation shall expeditiously continue to award such funds as
			 need and expertise is shown.
			(b)Additional
			 fundingThere are appropriated out of any money in the Treasury
			 not otherwise appropriated for the fiscal year 2008, for an additional amount
			 for the Neighborhood Reinvestment Corporation—Payment to the
			 Neighborhood Reinvestment Corporation $200,000,000, to remain available
			 until expended, for foreclosure mitigation activities under the terms and
			 conditions contained in the second undesignated paragraph (beginning with the
			 phrase For an additional amount) under the heading
			 Neighborhood Reinvestment Corporation—Payment to the Neighborhood
			 Reinvestment Corporation of Public Law 110–161.
			5.
			 Assistance for the redevelopment of abandoned and foreclosed homes
			(a)Direct
			 appropriationsThere are
			 appropriated out of any money in the Treasury not otherwise appropriated for
			 the fiscal year 2008, $1,000,000,000, to remain available until expended, for
			 assistance to States and units of general local government (as such terms are
			 defined in section 102 of the Housing and Community Development Act of 1974 (42
			 U.S.C. 5302)) for the redevelopment of abandoned and foreclosed homes.
			(b)Allocation of
			 appropriated amounts
				(1)In
			 generalThe amounts appropriated or otherwise made available to
			 States and units of general local government under this section shall be
			 allocated based on a funding formula established by the Secretary of Housing
			 and Urban Development.
				(2)Formula to be
			 devised swiftlyThe funding formula required under paragraph (1)
			 shall be established not later than 60 days after the date of enactment of this
			 Act.
				(3)CriteriaThe
			 funding formula required under paragraph (1) shall ensure that any amounts
			 appropriated or otherwise made available under this section are allocated to
			 States and units of general local government with the greatest need, as such
			 need is determined in the discretion of the Secretary of Housing and Urban
			 Development based on the following factors:
					(A)The number and
			 percentage of home foreclosures in each State or unit of general local
			 government.
					(B)The number and
			 percentage of abandoned homes in each State or unit of general local
			 government.
					(4)DistributionAmounts
			 appropriated or otherwise made available to States and units of general local
			 government under this section shall be distributed according to the funding
			 formula required under paragraph (1) not later than 30 days after the
			 establishment of such formula.
				(c)Use of
			 funds
				(1)In
			 generalAny State or unit of general local government that
			 receives amounts pursuant to this section shall, not later than 18 months after
			 the receipt of such amounts, use such amounts to redevelop abandoned and
			 foreclosed homes.
				(2)PriorityAny
			 State or unit of general local government that receives amounts pursuant to
			 this section shall in distributing such amounts give priority emphasis and
			 consideration to those metropolitan areas, metropolitan cities, urban areas,
			 rural areas, low- and moderate-income areas, and other areas with the greatest
			 need, including those with the greatest percentage of abandoned and foreclosed
			 homes.
				(3)Eligible
			 uses
					(A)In
			 generalAmounts made available under this section may be used
			 to—
						(i)make grants,
			 loans, and other financing mechanisms to community development financial
			 institutions (as such term is defined under section 103(5) of the Community
			 Development Banking and Financial Institutions Act of 1994 (12 U.S.C.
			 4702(5))), national intermediaries, and nonprofit housing or community
			 development organizations and others to purchase and rehabilitate homes that
			 have been abandoned or foreclosed upon, in order to sell, rent, or redevelop
			 such homes;
						(ii)establish
			 financing mechanisms for redevelopment of foreclosed upon homes, including such
			 mechanisms as soft-seconds, loan loss reserves, and shared-equity loans for
			 low- and moderate-income homebuyers;
						(iii)purchase and
			 rehabilitate homes that have been abandoned or foreclosed upon, in order to
			 sell, rent, or redevelop such homes;
						(iv)establish land
			 banks for homes that have been foreclosed upon; and
						(v)demolish blighted
			 structures.
						(B)LimitationAny
			 funds used under this section for the purchase of an abandoned or foreclosed
			 upon home shall be at a discount from cost equal to or less than the current
			 market appraised value of the home, taking into account its current condition,
			 and such discount appraisal shall ensure that purchasers are paying
			 below-market value for the homes as part of a broader neighborhood
			 stabilization strategy.
					(d)Rule of
			 constructionAmounts appropriated or otherwise made available to
			 States and units of general local government under this section shall be
			 treated as though such funds were community development block grant funds under
			 title I of the Housing and Community Development Act of 1974.
			(e)Waiver
			 authorityIn administering any amounts appropriated or otherwise
			 made available under this section, the Secretary of Housing and Urban
			 Development may waive, or specify alternative requirements for, any provision
			 of any statute or regulation that the Secretary administers in connection with
			 the obligation by the Secretary or the use by the recipient of such funds
			 (except for requirements related to fair housing, nondiscrimination, labor
			 standards, and the environment), in order to expedite or facilitate the use of
			 such funds.
			(f)Periodic
			 auditsIn consultation with the Secretary of Housing and Urban
			 Development, the Comptroller General of the United States shall conduct
			 periodic audits to ensure that funds appropriated, made available, or otherwise
			 distributed under this title are being used in a manner consistent with the
			 criteria provided in this title.
			(g)Across-the-board
			 rescissions in non-defense, non-homeland-security discretionary spending for
			 fiscal year 2009
				(1)Across-the-board
			 rescissionsThere is hereby rescinded an amount equal to 0.25
			 percent of—
					(A)the budget
			 authority provided (or obligation limitation imposed) for fiscal year 2009 for
			 any non-defense, non-homeland-security discretionary account in any fiscal year
			 2009 appropriation Act;
					(B)the budget
			 authority provided in any advance appropriation for fiscal year 2009 for any
			 non-defense, non-homeland-security discretionary account in any prior fiscal
			 year appropriation Act; and
					(C)the contract
			 authority provided in fiscal year 2009 for any program that is subject to a
			 limitation contained in any fiscal year 2009 appropriation Act for any
			 non-defense, non-homeland-security discretionary account.
					(2)Non-defense,
			 Non-homeland-security discretionary accountFor purposes of
			 paragraph (1), the term non-defense, non-homeland security discretionary
			 account means any discretionary account, other than—
					(A)any account
			 included in a Department of Defense Appropriations Act;
					(B)any account
			 included in a Department of Homeland Security Appropriations Act;
					(C)any account of the
			 Department of Defense included in a Military Quality of Life and Veterans
			 Affairs Appropriations Act; or
					(D)any account for
			 Department of Energy defense activities included in an Energy and Water
			 Development Appropriations Act.
					(3)Proportionate
			 applicationAny rescission made by paragraph (1) shall be applied
			 proportionately—
					(A)to each
			 discretionary account and each item of budget authority described in such
			 paragraph; and
					(B)within each such
			 account and item, to each program, project, and activity (with programs,
			 projects, and activities as delineated in the appropriation Act or accompanying
			 reports for the relevant fiscal year covering such account or item, or for
			 accounts and items not included in appropriation Acts, as delineated in the
			 most recently submitted President's budget).
					(4)Subsequent
			 appropriation lawsIn the case of any fiscal year 2009
			 appropriation Act enacted after the enactment of this subsection, any
			 rescission required by paragraph (1) shall take effect immediately after the
			 enactment of such Act.
				6.Enhanced
			 mortgage loan disclosures
			(a)In
			 generalThe Truth In Lending
			 Act (15 U.S.C. 1601 et seq.) is amended by inserting after section 129 the
			 following new section:
				
					129A.Enhanced
				mortgage loan disclosures
						(a)DefinitionsAs
				used in this section, the term home mortgage loan means any
				consumer credit transaction in which a security interest is or will be retained
				or acquired in any real property located in the United States which is or, upon
				completion of the transaction, will be used as the principle residence of the
				consumer.
						(b)Disclosures for
				mortgage loans
							(1)In
				generalSubject to the rules of the Board, with respect to a home
				mortgage loan, the creditor shall disclose to the consumer, in addition to any
				other disclosures required under this title, a good faith estimate of—
								(A)the amount of the
				loan;
								(B)the term of the
				loan;
								(C)the annual
				percentage rate of interest for the loan if such rate is fixed;
								(D)the annual
				percentage rate of interest for the loan if such rate is variable, provided
				that for such a variable rate the creditor also discloses—
									(i)the initial
				interest rate;
									(ii)the duration of
				the initial interest rate;
									(iii)the date on
				which the interest rate will be adjusted or reset;
									(iv)the fully
				indexed rate (expressed as an estimate of the interest rate after it is
				adjusted or reset); and
									(v)an estimate of
				the maximum possible applicable annual percentage rate of interest, including
				language expressing that if there is no maximum rate, the applicable State
				usury rate shall be disclosed;
									(E)any prepayment
				fees or penalties that may be imposed with respect to the loan,
				including—
									(i)the amount of
				such fee or penalty; and
									(ii)a brief
				description, in plain English, of the circumstances or events which would
				trigger the imposition of the prepayment fee or penalty;
									(F)any balloon
				payment that may be required with respect to the loan, including—
									(i)the date on which
				the balloon payment is due, and the estimated amount of the balloon payment;
				and
									(ii)a brief
				statement, in plain English, that a balloon payment mortgage does not fully pay
				off the loan, that a large balloon payment of the remaining principal will be
				required at the end of the loan term, and that many borrowers must secure
				another loan to make the balloon payment;
									(G)whether or not
				the creditor automatically provides for the escrow of taxes and insurance;
				and
								(H)the total
				settlement costs, including if the consumer shall be required to maintain
				private mortgage insurance or take out a subordinate lien mortgage or deed of
				trust (also referred to as a piggyback loan) on the real
				property securing the loan to cover the cost of acquiring the property.
								(2)Range for
				estimateThe disclosure required under paragraph (1)(H) of the
				good faith estimate of the total settlement costs of a home mortgage loan shall
				indicate whether such estimated costs are or are not guaranteed to come within
				10 percent of the actual final settlement costs related to the loan, subject to
				approval of such terms by the consumer and the appraisal of the real property
				securing the loan.
							(c)Timing of
				disclosuresThe disclosures required by this section shall be
				provided to the consumer at the time of approval of the home mortgage loan, but
				in no case later than 7 days before the date on which the home mortgage loan is
				consummated.
						(d)FormatThe
				disclosures required by this section shall be presented to the consumer—
							(1)in plain
				English;
							(2)to the extent
				possible, as a 1-page, single document; and
							(3)when provided in
				conjunction with or at the same time as other required written disclosures, as
				the first of such documents.
							(e)Tolerances for
				accuracyThe provisions of section 106(f), relating to tolerances
				for accuracy, and any rules of the Board issued under that subsection, shall
				apply to disclosures required under this
				section.
						.
			(b)Amendment to
			 Real Estate Settlement ProceduresSection 4 of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2603) is amended by adding at the end the
			 following:
				
					(c)Truth in
				lending act disclosuresThe form required under section 129A of
				the Truth in Lending Act shall be provided to the borrower at the time of
				settlement by the person conducting the settlement, in addition to any other
				disclosures required by this Act. In no case may a federally related mortgage
				loan be consummated if such form has not been provided to the borrower, both at
				the time of the approval of the loan, in accordance with that section 129A, and
				at
				settlement.
					.
			7.Calculation of
			 finance charge and APR
			(a)Calculation of
			 finance chargeSection 106 of the Truth in Lending Act (15 U.S.C.
			 1605) is amended—
				(1)in subsection
			 (a), by adding at the end of the last sentence the following:
					
						(F)Settlement
				costs.
						;
				(2)by striking
			 subsection (e); and
				(3)by redesignating
			 subsection (f) as subsection (e).
				(b)Calculation of
			 APRSection 107 of the Truth in Lending Act (15 U.S.C. 1606) is
			 amending by adding at the end the following:
				
					(f)Extensions of
				credit secured by an interest in real propertyIn the case of any extension of credit
				secured by an interest in real property, the annual percentage rate applicable
				to such extension of credit shall include any settlement costs applicable in
				the determination of the finance charge in connection with such extension of
				credit.
					.
			8.Registration of
			 GSEs under securities laws
			(a)Fannie
			 Mae
				(1)Mortgage-backed
			 securitiesSection 304(d) of the Federal National Mortgage Association Charter
			 Act (12 U.S.C. 1719(d)) is amended by striking the fourth sentence
			 and inserting the following: Securities issued by the corporation under
			 this subsection shall not be exempt securities for purposes of the Securities
			 Act of 1933..
				(2)Subordinate
			 obligationsSection 304(e) of the
			 Federal National Mortgage Association Charter
			 Act (12 U.S.C. 1719(e)) is amended by striking the fourth sentence
			 and inserting the following: Obligations issued by the corporation under
			 this subsection shall not be exempt securities for purposes of the Securities
			 Act of 1933..
				(3)SecuritiesSection
			 311 of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1723c) is amended—
					(A)in the section
			 heading, by striking association;
					(B)by inserting
			 (a) In
			 General.— after Sec. 311.;
					(C)in the second
			 sentence, by inserting by the Association after
			 issued; and
					(D)by adding at the
			 end the following:
						
							(b)Treatment of
				corporation securities
								(1)In
				generalAny stock, obligations, securities, participations, or
				other instruments issued or guaranteed by the corporation pursuant to this
				title shall not be exempt securities for purposes of the Securities Act of
				1933.
								(2)Exemption for
				approved sellersNotwithstanding any other provision of this
				title or the Securities Act of 1933,
				transactions involving the initial disposition by an approved seller of pooled
				certificates that are acquired by that seller from the corporation upon the
				initial issuance of the pooled certificates shall be deemed to be transactions
				by a person other than an issuer, underwriter, or dealer for purposes of the
				Securities Act of 1933.
								(3)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
									(A)Approved
				sellerThe term approved seller means an institution
				approved by the corporation to sell mortgage loans to the corporation in
				exchange for pooled certificates.
									(B)Pooled
				certificatesThe term pooled certificates means
				single class mortgage-backed securities guaranteed by the corporation that have
				been issued by the corporation directly to the approved seller in exchange for
				the mortgage loans underlying such mortgage-backed securities.
									(4)Mortgage
				related securitiesA single class mortgage-backed security
				guaranteed by the corporation that has been issued by the corporation directly
				to the approved seller in exchange for the mortgage loans underlying such
				mortgage-backed securities or directly by the corporation for cash shall be
				deemed to be a mortgage related security, as defined in section 3(a) of the
				Securities Exchange Act of
				1934.
								.
					(b)Freddie
			 MacSection 306(g) of the Federal Home Loan Mortgage Corporation Act
			 (12 U.S.C. 1455(g)) is amended to read as follows:
				
					(g)Treatment of
				securities
						(1)In
				generalAny securities issued or guaranteed by the Corporation
				shall not be exempt securities for purposes of the Securities Act of
				1933.
						(2)Exemption for
				approved sellersNotwithstanding any other provision of this
				title or the Securities Act of 1933,
				transactions involving the initial disposition by an approved seller of pooled
				certificates that are acquired by that seller from the Corporation upon the
				initial issuance of the pooled certificates shall be deemed to be transactions
				by a person other than an issuer, underwriter, or dealer for purposes of the
				Securities Act of 1933.
						(3)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
							(A)Approved
				sellerThe term approved seller means an institution
				approved by the Corporation to sell mortgage loans to the Corporation in
				exchange for pooled certificates.
							(B)Pooled
				certificatesThe term pooled certificates means
				single class mortgage-backed securities guaranteed by the Corporation that have
				been issued by the Corporation directly to the approved seller in exchange for
				the mortgage loans underlying such mortgage-backed
				securities.
							.
			(c)Limitation on
			 feesSection 6(b)(2) of the Securities Act of 1933 (15 U.S.C. 77f(b)(2)) is
			 amended by adding at the end the following: Notwithstanding any other
			 provision of this title, no applicant, or group of affiliated applicants that
			 does not include any investment company registered under the
			 Investment Company Act of 1940,
			 filing a registration statement subject to a fee shall be required in any
			 fiscal year with respect to all registration statements filed by such applicant
			 in such fiscal year to pay an aggregate amount in fees to the Commission
			 pursuant to this subsection in an amount that exceeds 5 percent of the target
			 offsetting collection amount for such fiscal year. Fees paid in connection with
			 registration statements relating to business combinations shall not be included
			 in calculating the total fees paid by any such applicant..
			(d)No effect on
			 other lawNothing in this section or the amendments made by this
			 section shall be construed to affect any exemption from the provisions of the
			 Trust Indenture Act of 1939 provided to the Federal National Mortgage
			 Association or the Federal Home Loan Mortgage Corporation.
			(e)RegulationsThe
			 Securities and Exchange Commission may issue such regulations as may be
			 necessary or appropriate to carry out this section and the amendments made by
			 this section.
			(f)Establishment
			 of financial counseling and foreclosure prevention fund
				(1)EstablishmentThere
			 is established in the Securities and Exchange Commission a Financial Counseling
			 and Foreclosure Prevention Fund (in this subsection referred to as the
			 Fund), which shall be used by the Commission to provide
			 assistance to the Neighborhood Reinvestment Corporation to make grants to
			 counseling intermediaries approved by the Department of Housing and Urban
			 Development or the Neighborhood Reinvestment Corporation to provide mortgage
			 foreclosure mitigation assistance primarily to States and areas with high rates
			 of defaults and foreclosures, as authorized by the Neighborhood Reinvestment
			 Corporation Act (42 U.S.C. 8101–8107).
				(2)DepositsThe
			 Fund established under subsection (a) shall consist of any registration fees
			 paid by the Federal National Mortgage Association or the Federal Home Loan
			 Mortgage Corporation to the Securities and Exchange Commission pursuant to
			 section 6 of the Securities Act of
			 1933 (15 U.S.C. 77f).
				(3)Management of
			 FundThe Fund shall be administered and managed by the Securities
			 and Exchange Commission, which shall establish reasonable and prudent criteria
			 for the management and operation of any amounts in the Fund.
				
